     Case
      Case4:20-cv-03612
           3:20-cv-05901-TKW-HTC
                        Document 17-1
                                  Document
                                      Filed on
                                             1001/06/21
                                                 Filed 01/05/21
                                                         in TXSD Page
                                                                  Page1 1ofof3 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

KEVIN RIEKER,

       Plaintiff,

v.                                              Case No. 3:20cv5901-TKW-HTC

NATIONAL CAR CURE, LLC, et al.,

     Defendants.
_____________________________________/

                    ORDER DENYING MOTION TO DISMISS

       This case is before the Court based on Defendants’ motion to dismiss (Doc.

6) and Plaintiff’s response in opposition (Doc. 8). Upon due consideration of these

filings and the complaint, the Court finds that the motion to dismiss is due to be

denied.

       Plaintiff alleges in the complaint that Defendants violated the Telephone

Consumer Protection Act (TCPA), 47 U.S.C. §227, by making unsolicited

telemarketing calls to his cellular phone using an automatic telephone dialing system

(commonly referred to as “robocalls”) between October 2019 and February 2020

notwithstanding the fact that his cellular phone number had been on the national Do

Not Call Registry since July 2009. Defendants argue that the Court lacks subject

matter jurisdiction or that the complaint should be dismissed for failure to state a

claim upon which relief may be granted because the statute on which the complaint
    Case
     Case4:20-cv-03612
          3:20-cv-05901-TKW-HTC
                       Document 17-1
                                 Document
                                     Filed on
                                            1001/06/21
                                                Filed 01/05/21
                                                        in TXSD Page
                                                                 Page2 2ofof3 3




is based was held unconstitutional by the Supreme Court in Barr v. American

Association of Political Consultants, 140 S. Ct. 2335 (2020) (hereafter AAPC).1

Plaintiff responds that AAPC only invalidated one provision of the TCPA and it left

the remainder of the Act intact, including the provisions allegedly violated by

Defendants in this case.

       Neither the Eleventh Circuit, nor any other circuit court has addressed the

argument raised in the motion to dismiss. The argument has been addressed by a

number of district courts around the country over the past several months with

conflicting results. Cases rejecting the argument include Trujillo v. Free Energy

Sav. Co., LLC, 2020 U.S. Dist. LEXIS 239730 (C.D. Cal. Dec. 21, 2020), Shen v.

Tricolor California Auto Group, LLC, 2020 WL 7705888 (C.D. Cal. Dec. 17, 2020),

Abramson v. Federal Ins. Co. 2020 WL 7318953 (M.D. Fla. Dec. 11, 2020), and

Buchanan v. Sullivan, 2020 WL 6381563 (D. Neb. Oct. 30, 2020), and cases

agreeing with the argument include Hussain v. Sullivan Buick-Cadillac-GMC Truck,

Inc., 2020 WL 7346536 (M.D. Fla. Dec. 11, 2020), Lindenbaum v. Realgy, LLC,

2020 WL 6361915 (N.D. Ohio Oct. 29, 2020), and Creasy v. Charter Commc’ns,

Inc., 2020 WL 5761117 (E.D. La. Sept. 28, 2020).




       1
          More specifically, Defendants contend that the robocall restriction in the TCPA was
unconstitutional (and, thus, unenforceable) in its entirety from 2015, when the TCPA was amended
to include the government-debt exception that was ultimately severed from the statute in AAPC,
until July 6, 2020, the date of the AAPC decision.

                                               2
    Case
     Case4:20-cv-03612
          3:20-cv-05901-TKW-HTC
                       Document 17-1
                                 Document
                                     Filed on
                                            1001/06/21
                                                Filed 01/05/21
                                                        in TXSD Page
                                                                 Page3 3ofof3 3




      The Court finds the Trujillo decision persuasive, and for sake of brevity, the

Court simply adopts the reasoning in that decision as well as its conclusion that “the

robocall statute remains enforceable, at least against non-government-debt

collectors, as to calls made between 2015 and [July] 2020.” 2020 U.S. Dist. LEXIS

239730, at *12. The Court notes that this conclusion is consistent with the plurality

opinion in AAPC in which Justice Kavanaugh clearly stated (albeit in dicta) that “our

decision today does not negate the liability of parties who made robocalls covered

by the robocall restriction.” AAPC, 140 S. Ct. at 2355 n.12. It is also consistent

with the fact that seven Justices in AAPC “conclude[d] that the entire 1991 robocall

restriction should not be invalidated.” Id. at 1243 (emphasis added).

      Accordingly, it is ORDERED that:

      1.     Defendants’ motion to dismiss (Doc. 6) is DENIED.

      2.     Defendants shall have 14 days from the date of this Order to answer the

             complaint. See Fed. R. Civ. P. 12(a)(4)(A).

      DONE and ORDERED this 5th day of January, 2021.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE




                                          3
